DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
2.	Applicant's arguments filed 02/04/2021 have been fully considered but they are not persuasive.
	On pages 5-6 of the amendment, Applicant argued that the value f depends on the bit depth, which is not the case of constant 1. Furthermore, the claimed bit depth is of the image and not the bit depth of the coefficients.
	While Applicant’s arguments are understood, the limitation “wherein f is a value dependent on a bit-depth of the image” does not explain how the value f depends on the bit-depth of the image.  Said value f could be interpreted as a fixed value generated with consideration of any bit depth related to the image, could be variable value changing according to the value of said bit-depth, or could be a value that is chosen to achieve said bit depth. Therefore, since the equation QP.sub.L=(QP.sub.Q + QP.sub.P + 1)>>1 is related to a bit depth achieved by the quantization process, quantization achieves reduced bit depth as taught in paragraph 0068 and 0117, it is clear that the shift by 1 bit to the right (>>1) in the equation above is part of the process that achieved reduced bit depth by the quantization process, which means dependent or in relation to the achieved reduced bit depth.  In addition, the bit depth associated with the coefficients is considered a bit depth of the image (the coefficients considered parts of image data).  

Claim Rejections - 35 USC § 102
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

5.	Claim(s) 37-43 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rapaka et al. (US 2016/0100163) hereinafter “Rapaka”.
As per claim 37, Rapaka discloses a method of deblocking filtering for an image, the method comprising: 
obtaining a parameter value for deblocking filtering (the deblocking filter parameters .beta. and t.sub.c are going to be determined as shown in paragraph 0203); and 
performing deblocking filtering on samples in blocks by using the parameter value for deblocking filtering (paragraph 0195), 
wherein obtaining the parameter value for deblocking filtering comprises: 

obtaining the parameter value for deblocking filtering by adding an offset to the value based on the quantization parameter value and dividing the result of the adding by 2.sup.f, wherein f is a value dependent on a bit-depth of the image (see equation QP.sub.L=(QP.sub.Q + QP.sub.P + 1)>>1 in paragraph 0203, in this case f is 1, shift by 1 bit to the right (>>1) means divide by 2.sup.1). 
As per claim 38, Rapaka discloses the method according to claim 37, wherein the adding the offset is dependent on the bit-depth (paragraph 0203, the expression QP.sub.Q + QP.sub.P + 1 is rounded, wherein rounding is used to reduce the bit depth as taught in paragraph 0068). 
As per claim 39, Rapaka discloses the method according to claim 37, wherein the value based on the quantization parameter value is obtained from a table associating the value with the quantization parameter value (see table 8-11). 
As per claims 40-42, arguments analogous to those applied for claims 37-39 are applicable for claims 40-42.
As per claim 43, arguments analogous to those applied for claim 1 are applicable for claim 43; in addition, Rapaka discloses using a non-transitory computer readable storage medium containing computer-executable instructions which cause a computer to perform said method (paragraph 0011).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED JEBARI whose telephone number is (571)270-7945.  The examiner can normally be reached on Mon-Fri: 09:00am-06:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chris Kelley can be reached on 571-272-7331.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MOHAMMED JEBARI/
Primary Examiner, Art Unit 2482